Case: 13-11101      Document: 00512709348         Page: 1    Date Filed: 07/23/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 13-11101
                                                                              FILED
                                                                          July 23, 2014
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk



UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

TERRY LYNN JACKSON,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CR-31-1




Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *


       The Federal Public Defender appointed to represent Terry Jackson has



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11101     Document: 00512709348     Page: 2   Date Filed: 07/23/2014


                                  No. 13-11101

moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Jackson has filed a response. The record is not sufficiently devel-
oped to allow us to make a fair evaluation of Jackson’s claim of ineffective
assistance of counsel; we therefore decline to consider the claim on direct
appeal. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014), petition
for cert. filed (June 4, 2014) (No. 13-10484).
      We have reviewed counsel’s brief, relevant portions of the record
reflected therein, and Jackson’s response. We concur with counsel’s assess-
ment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the appeal is DISMISSED. See 5TH
CIR. R. 42.2.




                                        2